Per Curiam.
It was not error, in view of the allegations of the complaint, to permit the plaintiff to testify as to the number of days lost from her employment and the wages lost as a result thereof. Sparks v. Holland, 209 N.C. 705, 184 S.E. 552; Kizer v. Bowman, 256 N.C. 565, 124 S.E. 2d 543; 22 Am. Jur. 2d, Damages, § 282.
The court instructed the jury, “The defendant has alleged that *312the plaintiff was negligent in several respects.” Each of these allegations was then reviewed and the jury properly instructed concerning each. For example, the court instructed the jury, “The plaintiff, as the operator of a motor vehicle, equally with the defendant, was under a duty of keeping a reasonably careful lookout in the direction of her travel, and if she failed to look or if she failed to see upon looking what a reasonably prudent person would have seen, then she would be guilty of negligence in that respect.” There was a similar instruction with reference to the allegation of following too closely, and a proper instruction with reference to the alleged failure of the plaintiff to sound her horn. The court then stated, “The defendant contends, on this first issue, that he was not negligent, but rather that it was solely the negligence of the plaintiff which caused the collision.” The defendant’s contentions as to what he did and as to what the plaintiff did were then reviewed and the court said, “He contends that she was negligent in those respects or some of them, and that negligence solely and proximately caused the collision, and not any negligence on his part.”
The defendant assigns as error the last quoted statement on the ground that it conveyed to the jury the idea that the plaintiff had to be negligent in two or more respects before they could find against her. We do not think the jury could possibly have so construed the charge. There is no merit in this exception.
Other assignments of error set forth in the record are not brought forward in the brief and are, therefore, deemed abandoned. Rule 28 of the Rules of Practice in the Supreme Court of North Carolina. We have, nevertheless, examined each of them and find no merit therein.
No error.
Moore, J., not sitting.